Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The IDS, filed 10/30/20, has been considered.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2, 9, and 17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8, 1, and 15 of prior U.S. Patent No. 10,846,000. This is a statutory double patenting rejection.
The following is an example analysis of the claims in question:
Current Application
1. A machine-implemented method, comprising: 

determining an instruction state of a first memory set of a plurality of memory sets of a memory, wherein the first memory set comprises a first memory portion; 

when the first memory set is in a pending instruction state, queuing an erase instruction for erasing data stored in the first memory portion of a plurality of memory portions of the memory; and

scheduling the erase instruction for erasing the data stored in the first memory portion, when a timer for the erase instruction has expired.

2. The machine-implemented method of claim 1, wherein scheduling the erase instruction comprises scheduling the erase instruction for erasing the data stored in the first memory portion, when the timer for the erase instruction has expired and the first memory set is in the pending instruction state.

US 10,846,000
8. A machine-implemented method, comprising: 

determining a command state of a first memory set of a plurality of memory sets of a memory, wherein the first memory set comprises a first memory portion; 

queuing an erase command to erase data stored in the first memory portion of a plurality of memory portions of the memory, when the first memory set is in a pending command state; and 

scheduling the erase command to erase the data stored in the first memory portion, when a timer for the erase command has expired, and the first memory set remains in the pending command state.


As seen from the above, the wording arrangement is different but both have identical scope.  The only difference between current claim 2, which incorporates claim 1, and claim 8 of the 10,846,000 patent is that the patent uses the term “command” while the current application uses “instruction”.  It is well-known in the arts that these terms are interchangeable.  They are synonyms that have the same technical meaning.  Therefore, current claim 2 is identical in scope to claim 8 of the patent 10,846,000.  
Patent claim 1 reads on current independent claim 9 (incorporating claim 8) for similar reasons indicated above.
Patent claim 15 reads on current independent claim 17 (incorporating claim 16) for similar reasons indicated above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,846,000.
Claim(s) 1-17 of patent # 10,846,000 contain(s) every element of claim(s) 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
The following is an example analysis of the claims in question:
Current Application
1. A machine-implemented method, comprising: 
determining an instruction state of a first memory set of a plurality of memory sets of a memory, wherein the first memory set comprises a first memory portion; 

when the first memory set is in a pending instruction state, queuing an erase instruction for erasing data stored in the first memory portion of a plurality of memory portions of the memory; and 


scheduling the erase instruction for erasing the data stored in the first memory portion, when a timer for the erase instruction has expired.
US 10,846,000
8. A machine-implemented method, comprising: 
determining a command state of a first memory set of a plurality of memory sets of a memory, wherein the first memory set comprises a first memory portion; 

queuing an erase command to erase data stored in the first memory portion of a plurality of memory portions of the memory, when the first memory set is in a pending command state; and 


scheduling the erase command to erase the data stored in the first memory portion, when a timer for the erase command has expired, and the first memory set remains in the pending command state. 




From the above example comparison above, the term “command” from the patent is interchangeable with “instruction” of the current application.  Claim 8 of the patent includes all limitations of current claim 1, and more, anticipating claim 1 of the instant application.
Other claims 2-20 of the instant application are similarly mapped to claims 1-17 (not in respective order).

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 13-15, and 17-21 of U.S. Patent No. 10,379,765.
Claim(s) 1-5, 13-15, and 17-21 of patent # 10,379,765 contain(s) every element of claim(s) 1-20 of the instant application and as such anticipate(s) claim(s) 1-19 of the instant application.
The following is an example analysis of the claims in question:
Current Application
1. A machine-implemented method, comprising: 





determining an instruction state of a first memory set of a plurality of memory sets of a memory, wherein the first memory set comprises a first memory portion; 

when the first memory set is in a pending instruction state, queuing an erase instruction for erasing data stored in the first memory portion of a plurality of memory portions of the memory; and 


scheduling the erase instruction for erasing the data stored in the first memory portion, when a timer for the erase instruction has expired.
US 10,379,765
1. A processor-implemented method comprising: 

receiving an erase command to erase data stored in a first block set of a plurality of block sets of non-volatile memory; \

determining a command state of a first die set of a plurality of die sets of the non-volatile memory, the first die set containing the first block set; 

when the first die set is determined to be in a pending command state, queuing the erase command in a wait queue; and 




scheduling the erase command in the wait queue to erase the data stored in the first block set, when a timer, started upon queuing the erase command in the wait queue, has expired, and the first die set remains in the pending command state.


From the above example comparison above, the term “processor” from the patent is interchangeable with “machine” of the current application.  The term “command” from the patent is interchangeable with “instruction” of the current application.  Claim 1 of the patent includes all limitations of current claim 1, and more, anticipating claim 1 of the instant application.
Other claims 2-19 of the instant application are similarly mapped to claims 1-5, 13-15, and 17-21 of the patent.  Current claims 1-7 are mapped to claims 1-5 of the patent. Current claims 8-15 are mapped to claims 13-15 and 17-18 of the patent. Current claims 16-19 are mapped to claims 19-21 of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/THAN NGUYEN/Primary Examiner, Art Unit 2138